Case 9:12-cv-80762-DMM Document 692 Entered on FLSD Docket 05/03/2021 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 9: 12-cv-80762 Middlebrooks

   GHAHAN, L.L.C.,
       Plaintiff,

   -vs-

   PALM STEAK HOUSE, L.L.C. f/k/a
   PAL STEAK HOUSE GENTLEMENS
   CLUB, LLC,
         Defendants.
   ____________________________________/

   GHAHAN, L.L.C.,
       Third-Party Plaintiff,

   -vs-

   SUZANNE FARESE and DAVID
   GOLDSTEIN, as trustees of Palm
   Beach Gentlemen’s Club Trust; PALM
   BEACH GENTLEMEN'S CLUB TRUST;
   DAVID M. GOLDSTEIN, as trustee
   Of Nolita Trust, NOLITA TRUST; and
   BARRY RODERMAN,
          Third-Party Defendant.
   ________________________________________________/

                           THIRD PARTY PLAINTIFF’S WITNESS LIST

           Third-Party Plaintiff, Ghahan, LLC ("Ghahan"), by and through its undersigned

   attorneys, and pursuant to the Court’s Order Setting Trial Date And Pretrial Schedule (DE

   653), hereby submits and serves the names and addresses (if known) of persons it presently

   intends to call to testify at the trial of this case:


   1.      Steve Roumaya (Member of Plaintiff)
              3440 Secor Rd., Toledo Ohio 43606

              Knowledge regarding the factual allegations supporting the claims alleged in the
              Amended Impleader Complaint and Plaintiff’s damages.

   2.      Suzanne Farese, Trustee (Defendant)
             126 N.E. 4th Avenue
                                                           1
Case 9:12-cv-80762-DMM Document 692 Entered on FLSD Docket 05/03/2021 Page 2 of 2



             Delray Beach, Florida 44483

             Knowledge regarding the factual allegations supporting the claims alleged in the
             Amended Impleader Complaint and Plaintiff’s damages.

     3.      Thomas Farese
             126 N.E. 4th Avenue
             Delray Beach, Florida 44483

             Knowledge regarding the factual allegations supporting the claims alleged in the
             Amended Impleader Complaint and Plaintiff’s damages.

     4.      Barry Roderman
             633 S.E. 3rd Avenue, Suite 4R
             Ft. Lauderdale, Florida 33301

             Knowledge regarding the factual allegations supporting the claims alleged in the
             Amended Impleader Complaint and Plaintiff’s damages.

      Plaintiff reserves the right to amend and/or supplement the witnesses to this disclosure as

 discovery progresses.



                                             Respectfully Submitted,

                                             BY: /s/Gregory R. Elder
                                             Gregory R. Elder, Esq.
                                             Law Offices of Gregory R. Elder, PLLC
                                             2300 NW Corporate Blvd., Suite 215
                                             Boca Raton, Florida 33341
                                             (305) 546-1061
                                             gelderlaw@gmail.com


                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 3rd day of May 2021, I served the foregoing on the
 individuals listed below, via e-mail and US Mail as follows:

 Suzanne Farese, 126 NE 4th Avenue, Delray Beach, Florida 33483; E-mail: tf511@att.net
 andsuzanne511@att.net

 Barry Roderman, c/o Bart Houston E-mail: bhouston@thehoustonfirm.com;
 bgr@barryroderman.com

                                             BY: /s/Gregory Elder
                                             Gregory R. Elder, Esq.


                                                   2
